              Case 2:18-cr-00173-GW Document 2965 Filed 06/14/21 Page 1 of 4 Page ID #:13820

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 18-173-GW                          JS 3

 Defendant           2. LUIS VEGA                                            Social Security No. 9         9   2   6
 akas:                                                                       (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
                In the presence of the attorney for the government, the defendant appeared by VTC on this              06   14    2021

  COUNSEL                                                               2. Mark Windsor, CJA
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 U.S.C. § 18:1962(d): RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS CONSPIRACY as
          charged in Count 1 of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Luis Gerardo Vega, is hereby
committed on Count 1 of the Indictment to the custody of the Bureau of Prisons for a term of TIME SERVED.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the following
terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
                     Office and Second Amended General Order 20-04.

         2.          During the period of community supervision, the defendant shall pay the special assessment in accordance
                     with this judgment's orders pertaining to such payment.

         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          The defendant shall submit to the search and seizure, with or without probable cause or reasonable suspicion,
                     of his person, vehicle, residence, and digital devices, including cell phones, and any other real or personal
                     property under his control.

         5.          The defendant shall not associate with anyone known to the defendant to be a member of the Mexican Mafia
                     and MS-13 gang and others known to the defendant to be participants in the Mexican Mafia and MS-13 gang's

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
               Case 2:18-cr-00173-GW Document 2965 Filed 06/14/21 Page 2 of 4 Page ID #:13821

 USA vs.         2. LUIS VEGA                                                                                                Docket No.:               CR 18-173-GW

                          criminal activities, with the exception of the defendant's family members. The defendant may not wear,
                          display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any other
                          clothing that defendant knows evidence affiliation with the Mexican Mafia and MS-13 gang, and may not
                          display any signs or gestures that defendant knows evidence affiliation with the Mexican Mafia and MS-13
                          gang.

          6.              As directed by the Probation Officer, the defendant shall not be present in any area known to the defendant
                          to be a location where members of the Mexican Mafia and MS-13 gang meet or assemble.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.

The Court advises defendant of his rights to an appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




               June 14, 2021
               Date                                                                                               HON. GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                                                                  Clerk, U.S. District Court



               June 14, 2021                                                                         By           /s/ Javier Gonzalez
               Filed Date                                                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                               While the defendant is on probation or supervised release pursuant to this judgment:

 1     The defendant must not commit another federal, state, or local crime;                                            9     The defendant must not knowingly associate with any persons engaged in criminal activity and must not
 2     The defendant must report to the probation office in the federal judicial district of residence within                 knowingly associate with any person convicted of a felony unless granted permission to do so by the
       72 hours of imposition of a sentence of probation or release from imprisonment, unless otherwise                       probation officer This condition will not apply to intimate family members, unless the court has completed
       directed by the probation officer;                                                                                     an individualized review and has determined that the restriction is necessary for protection of the community
 3     The defendant must report to the probation office as instructed by the court or probation officer;                     or rehabilitation;
 4     The defendant must not knowingly leave the judicial district without first receiving the permission              10    The defendant must refrain from excessive use of alcohol and must not purchase, possess, use, distribute, or
       of the court or probation officer;                                                                                     administer any narcotic or other controlled substance, or any paraphernalia related to such substances, except
 5     The defendant must answer truthfully the inquiries of the probation officer, unless legitimately                       as prescribed by a physician;
       asserting his or her Fifth Amendment right against self-incrimination as to new criminal conduct;                11    The defendant must notify the probation officer within 72 hours of being arrested or questioned by a law
 6     The defendant must reside at a location approved by the probation officer and must notify the                          enforcement officer;
       probation officer at least 10 days before any anticipated change or within 72 hours of an unanticipated          12    For felony cases, the defendant must not possess a firearm, ammunition, destructive device, or any other
       change in residence or persons living in defendant’s residence;                                                        dangerous weapon;
 7     The defendant must permit the probation officer to contact him or her at any time at home or                     13    The defendant must not act or enter into any agreement with a law enforcement agency to act as an informant
       elsewhere and must permit confiscation of any contraband prohibited by law or the terms of                             or source without the permission of the court;
       supervision and observed in plain view by the probation officer;                                                 14    The defendant must follow the instructions of the probation officer to implement the orders of the court,
 8     The defendant must work at a lawful occupation unless excused by the probation officer for schooling,                  afford adequate deterrence from criminal conduct, protect the public from further crimes of the defendant;
       training, or other acceptable reasons and must notify the probation officer at least ten days before any               and provide the defendant with needed educational or vocational training, medical care, or other correctional
       change in employment or within 72 hours of an unanticipated change;                                                    treatment in the most effective manner




CR-104 (wpd 10/18)                                                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                                                                           Page 2 of 4
            Case 2:18-cr-00173-GW Document 2965 Filed 06/14/21 Page 3 of 4 Page ID #:13822

 USA vs.     2. LUIS VEGA                                                       Docket No.:     CR 18-173-GW


             The defendant must also comply with the following special conditions (set forth below).


                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 3 of 4
            Case 2:18-cr-00173-GW Document 2965 Filed 06/14/21 Page 4 of 4 Page ID #:13823

 USA vs.     2. LUIS VEGA                                                        Docket No.:      CR 18-173-GW




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 4
